NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 14-1083
                                     ___________

                               ARLINE TALIAFERRO,
                                               Appellant

                                            v.

    TRUMP ENTERTAINMENT RESORTS INC, d/b/a TRUMP PLAZA HOTEL &
CASINO; XYZ CORP. 1-10; TRUMP PLAZA ASSOCIATES; INDIVIDUALS ABC 1-
10, ALL FICTITIOUS NAMES AND/OR ENTITIES WHO SHOULD BE IDENTIFIED
        THROUGH DISCOVERY, ET AL.; PLAN ADMINISTRATOR FOR
       THE TRUMP PLAZA HOTEL & CASINO GROUP MEDICAL PLAN
                  ____________________________________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                       (D.C. Civil Action No. 1-12-cv-03883)
                   District Judge: Honorable Jerome B. Simandle
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 6, 2017

             Before: KRAUSE, NYGAARD and ROTH, Circuit Judges*

                            (Opinion filed February 1, 2018)
                                     ___________

                                      OPINION**
                                     ___________

PER CURIAM


  *
    We note that this case was originally submitted to a panel comprising Judges
  Hardiman, Nygaard and Roth; it was necessary to reconstitute the panel.
  **
     This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
       Arline Taliaferro appeals from the District Court’s entry of summary judgment in

favor of the defendants. We will affirm.1

                                             I.

       The parties are familiar with the background of this case, which is set forth more

fully in the District Court’s thorough opinion. Taliaferro worked as a casino dealer at the

Trump Plaza Hotel and Casino in Atlantic City, New Jersey, for over 20 years. After

permanently injuring her right hand in 2008, she returned to work for a time before being

terminated in 2011. As a result of her injury, she later obtained a workers’ compensation

settlement in the amount of $148,500. She also later began receiving Social Security

Disability Insurance benefits after the Social Security Administration (“SSA”) agreed

with her contention that she could not perform her former duties because she had become

completely disabled as of March 11, 2011. Trump Plaza terminated Taliaferro’s medical

benefits on May 5, 2011, because she had failed to pay premiums. It then terminated her

employment on May 27, 2011, citing unauthorized absences.2

       Taliaferro was represented by counsel at all relevant times during this process.

She also was represented by counsel when she filed suit in state court against Trump

Plaza and the other defendants, all of which we refer to collectively by that name.



   not constitute binding precedent.
1
 The Clerk stayed this appeal pending a bankruptcy proceeding involving some of the
appellees, but that proceeding has since concluded and the stay has been lifted.
2
 Taliaferro claims that Trump Plaza actually terminated her employment on March 11,
2011, but that dispute is not relevant to the issues addressed below.
                                             2
Taliaferro asserted two claims. First, she claimed that Trump Plaza terminated her

employment on the basis of a disability in violation of the New Jersey Law Against

Discrimination (“NJLAD”), N.J. Stat. Ann. §§10:5-1 to 10:5-49. Second, she claimed

that Trump Plaza violated the Employee Retirement Income Security Act (“ERISA”), 29

U.S.C. §§ 1001-1461, by failing to notify her of her right to elect continuing medical

coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), 29

U.S.C. §§ 1161-1169.

       Trump Plaza removed the suit to federal court and the parties engaged in

discovery. Taliaferro eventually filed a motion for summary judgment on her NJLAD

claim. Trump Plaza filed a cross motion for summary judgment on that claim, and later

filed a motion for summary judgment on the ERISA claim as well. By order entered

December 11, 2013, the District Court denied Taliaferro’s motion, granted Trump Plaza’s

motions, and entered judgment in Trump Plaza’s favor.

       In particular, the District Court concluded that Taliaferro’s successful

representation to the SSA that she had become completely disabled as of March 11, 2011,

estopped her from proving an essential element of her NJLAD claim—i.e., that, despite a

protected disability, she was “qualified to perform the essential functions of the job” at

the time of her termination on May 27, 2011. Conoshenti v. Pub. Serv. Electric & Gas

Co., 364 F.3d 135, 150 (3d Cir. 2004). In reaching that conclusion, the District Court

applied the framework set forth in Cleveland v. Policy Management Systems Corp., 526
U.S. 795 (1999), which addressed the estoppel effect of Social Security benefits on a
                                              3
claim under the Americans with Disabilities Act, and on our decisions applying the

Cleveland framework to analogous claims, including claims under the NJLAD.3

       As for Taliaferro’s ERISA claim, the District Court concluded that there was no

material dispute but that Trump Plaza terminated her medical benefits because she failed

to pay premiums and that it did so before terminating her employment. The District

Court further concluded that Trump Plaza’s termination of Taliaferro’s benefits for

nonpayment of premiums (unlike a termination of employment) was not a “qualifying

event” within the meaning of 29 U.S.C. § 1161(a) that triggered a duty to provide the

COBRA notice. Taliaferro appeals.4

                                              II.

       On appeal, Taliaferro has challenged only the District Court’s ruling on her

NJLAD claim and has not mentioned her ERISA claim at all. Thus, we agree with

Trump Plaza that Taliaferro has waived any challenge as to her ERISA claim. See


3
  See, e.g., Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 272-74 (3d Cir. 2012)
(applying Cleveland in affirming entry of summary judgment on claim under the Family
and Medical Leave Act); Detz v. Greiner Indus., Inc., 346 F.3d 109, 115-21 (3d Cir.
2003) (same as to claim under the Age Discrimination in Employment Act); Motley v.
N.J. State Police, 196 F.3d 160, 164-67 (3d Cir. 1999) (same as to NJLAD claim).
4
  The District Court had federal question jurisdiction over Taliaferro’s ERISA claim
under 28 U.S.C. § 1331 and supplemental jurisdiction over her NJLAD claim under 28
U.S.C. § 1367(a). We have jurisdiction under 28 U.S.C. § 1291. Our review of the entry
of summary judgment is plenary. See Macfarlan, 675 F.3d at 271. Summary judgment is
appropriate when, viewing the evidence in the light most favorable to the non-moving
party, “there is no genuine issue of material fact and . . . the moving party is . . . entitled
to judgment as a matter of law.” Id.

                                               4
Emerson v. Thiel Coll., 296 F.3d 184, 190 n.5 (3d Cir. 2002). Taliaferro’s challenge to

the District Court’s ruling on her NJLAD claim does not squarely address the District

Court’s reasoning and is otherwise cursory, but we will liberally construe her brief to

raise four arguments that warrant discussion. Each lacks merit.

       First, Taliaferro asserts that she was not in fact disabled as of March 11, 2011, that

she attempted to and could have returned to work on that date, and that she has a “return

to work note from Dr. Parks [sic]” to that effect. (Appellant’s Br. at 6.) These assertions,

however, do not address the reasons for the District Court’s conclusion that Taliaferro is

estopped from establishing that she was able to perform the essential function of her job

as of that date. As the District Court explained, Taliaferro claimed before the SSA that,

inter alia, she “stopped working” on March 11, 2011 “[b]ecause of my condition(s),” of

which she identified four. (ECF No. 91-9 at 34.) Those representations and others led

the SSA to conclude that she had become disabled as of March 11, 2011, and to award

her disability benefits based on that specific disability date. (Id. at 75.) The District

Court reviewed the record and applicable case law in detail (ECF No. 136 at 19-32) and

properly concluded both that Taliaferro’s present NJLAD claim squarely conflicts with

her successful assertions before the SSA and that Taliaferro did not adequately explain

the inconsistency at the summary judgment stage. See Cleveland, 526 U.S. at 805-07;

Detz, 346 F.3d at 120-21; Motley, 196 F.3d at 164-67 & n.9. Taliaferro has raised

nothing calling these conclusions into question, and our own review of the record reveals


                                              5
no error of law or genuine issue of material fact in this regard.5

       Second, Taliaferro asserts that she never resigned from her position and that

Trump Plaza instead wrongfully terminated her. Whether Taliaferro resigned or was

terminated, however, is irrelevant to the ground on which the District Court concluded

that she is estopped from establishing her NJLAD claim. Taliaferro makes several

references to wrongful termination, but she did not assert a wrongful termination claim in

the District Court apart from her claim under the NJLAD.

       Third, Taliaferro appears to fault her counsel for failing to raise a separate

wrongful termination claim and appears to take issue with other aspects of his

representation, including his presentation of her case to the District Court. Taliaferro’s

apparent dissatisfaction with counsel does not state a basis for relief on appeal in this

civil action. See Walker v. Sun Ship, Inc., 684 F.2d 266, 268-69 (3d Cir. 1982) (citing

Link v. Wabash R.R. Co., 370 U.S. 626, 634 n.10 (1962)). We thus express no opinion

on Taliaferro’s contentions in that regard except to note that any remedy she may have

lies elsewhere.6


5
  Our review of the record does not reveal the “return to work note from Dr. Parks [sic]”
to which Taliaferro refers. The District Court thoroughly addressed Dr. Park’s
correspondence (ECF No. 136 at 6-8), and Dr. Park’s last word on the issue, in a letter
dated March 10, 2011, was that “I don’t think [Taliaferro] is able to work as a dealer
given her present symptoms.” (ECF No. 65-3 at 32.) Even if Dr. Park had given
Taliaferro a note stating that she could return to work on March 11, 2011, however, that
would not explain why Taliaferro stated just the opposite to the SSA.
6
  In a related vein, Taliaferro states that “I would like the court to address how [counsel]
is being paid since this case was not awarded any money.” (Appellant’s Br. at 6.)
                                              6
       Finally, Taliaferro asserts that she obtained SSA benefits only after Trump Plaza

terminated her employment. Taliaferro does not explain why she believes that fact to be

relevant, and it is not because it has no bearing on the inconsistency between her claim

for SSA benefits and her NJLAD claim, which she also asserted after her employment

with Trump Plaza concluded.

       These arguments aside, Taliaferro’s brief consists largely of generalized assertions

that the District Court’s decision and unspecified portions of the record are erroneous or

incorrect. We have reviewed the District Court’s decision in light of the record and

discern no error for the reasons summarized above and those that the District Court

explained more fully in its thorough opinion.

       For these reasons, we will affirm the judgment of the District Court.




Although it is beyond the scope of this appeal, we note for Taliaferro’s benefit that the
District Court has ordered Trump Plaza to pay attorney’s fees to Taliaferro’s counsel in
connection with a motion to compel discovery. (ECF No. 144.)

                                             7